In an action by the owner of one half of the corporate defendant’s capital stock, for an accounting, a permanent injunction, specific performance of a stockholders’ agreement, and other relief, the defendants appeal from an interlocutory judgment of the Supreme Court, Kings County, dated July 27, 1960, and entered August 2, 1960, in favor of the plaintiff, after a non jury trial before a Special Referee to whom the issues were referred, upon a stipulation of the parties, to hear and determine. Interlocutory judgment affirmed, with costs. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.